       Case 4:19-cv-03817 Document 1 Filed on 10/03/19 in TXSD Page 1 of 6



                         UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF TEXAS
                               HOUSTON DIVISION


BAYWAY LINCOLN MERCURY, INC.                   §
d/b/a BAYWAY LINCOLN; WISCH AUTO               §
GROUP, INC. d/b/a BAYWAY                       §
CHEVROLET; WISCH MOTORS, INC. d/b/a            §
BAYSHORE CHRYSLER JEEP DODGE;                  §
BAYWAY AUTO SALES, INC. d/b/a                  §
BAYWAY VOLVO, and                              §
WISCH AUTO SALES, LLC d/b/a WINNIE             §
CHRYSLER DODGE JEEP RAM,                       §      CIVIL ACTION NO: 4:19-CV-3817
                                               §
        Plaintiffs,                            §
                                               §
V.                                             §
                                               §
UNIVERSAL UNDERWRITERS                         §
INSURANCE COMPANY,                             §
                                               §
        Defendant.                             §

       DEFENDANT UNIVERSAL UNDERWRITERS INSURANCE COMPANY’S
                     FEDERAL NOTICE OF REMOVAL

        Under 28 U.S.C. §§ 1441 and 1446, Defendant, Universal Underwriters Insurance

Company (“UUIC”), files its Notice of Removal to the United States District Court for the

Southern District of Texas, Houston Division, based on diversity of citizenship, and amount in

controversy, and respectfully shows the following:

                               I.      Procedural Background

1.      On August 23, 2019, Plaintiff Bayway Lincoln-Mercury, Inc. d/b/a Bayway Lincoln, Wisch

Auto Group, Inc. d/b/a Bayway Chevrolet, Wisch Motors, Inc. d/b/a Bayshore Chrysler Jeep Dodge,

Bayway Auto Sales, Inc. d/b/a Bayway Volvo, and Wisch Auto Sales, LLC d/b/a Winnie Chrysler

podge Jeep RAM (“Plaintiffs”), filed its Original Petition in a case styled Bayway Lincoln-

Mercury, Inc. d/b/a Bayway Lincoln, Wisch Auto Group, Inc. d/b/a Bayway Chevrolet, Wisch



7328506v2
00520.689
       Case 4:19-cv-03817 Document 1 Filed on 10/03/19 in TXSD Page 2 of 6



Motors, Inc. d/b/a Bayshore Chrysler Jeep Dodge, Bayway Auto Sales, Inc. d/b/a Bayway Volvo, and

Wisch Auto Sales, LLC d/b/a Winnie Chrysler podge Jeep RAM v. Universal Underwriters

Insurance Company; Cause No. 2019-59314, pending in the 234th Judicial District Court for

Harris County, Texas.

        2.       UUIC received a copy of this suit on September 3, 2019 and has made an

appearance in this case.

        3.       UUIC files this notice of removal within 30 days of receiving notice of Plaintiffs’

Original Petition. See 28 U.S.C. § 1446(b). This Notice of Removal is being filed within one

year of the commencement of this action. see id.

        4.       All pleadings, process, orders, and other filings in the state court action are

attached to this Notice as required by 28 U.S.C. § 1446(a).

        5.       Attached hereto are copies of the following documents:

                Exhibit 1:     The state court’s Docket Sheet;

                Exhibit 2:     Plaintiffs’ Original Petition;

                Exhibit 3:     Citation Served Upon Defendant;

                Exhibit 4:     Defendant’s Original Answer;

                Exhibit 5:     List of Parties and Counsel;

                                     II.     Bases for Removal

        6.       Removal is proper based on diversity of citizenship under 28 U.S.C. §§

1332(a)(1), 1441(a), and 1446.

             A. Plaintiffs and Defendant UUIC are diverse.

        7.       Plaintiffs are Texas entities with principal offices in Harris, Chambers, and

Brazoria Counties.



7328506v2
00520.689
         Case 4:19-cv-03817 Document 1 Filed on 10/03/19 in TXSD Page 3 of 6



         8.    Defendant Universal Underwriters Insurance Company is an Illinois corporation

engaged in the insurance business with a statutory home office and its principal place of business

located at 1299 Zurich Way, Schaumburg, Illinois 60196. UUIC is authorized to transact

business and has transacted business in Texas. UUIC is therefore not a citizen of the State of

Texas.

         9.    This lawsuit is between citizens of different states, and there is complete diversity

of citizenship between Plaintiffs and Defendant.

     B. The Amount in Controversy Exceeds the Jurisdictional Requirements for Subject
        Matter Jurisdiction.

         10.   Plaintiffs allege that Defendant is liable under a commercial insurance policy

because Plaintiffs made a claim under that policy and allegedly Defendant wrongfully adjusted

and underpaid Plaintiffs’ claim.     Federal courts are courts of limited jurisdiction; without

jurisdiction conferred by statute, they lack the power to adjudicate claims. See Stockman v. Fed.

Election Comm’n, 138 F.3d 144, 151 (5th Cir.1998). An action in state court may be removed to

federal court if “the district courts of the United States have original jurisdiction.” 28 U.S.C. §

1441. To establish diversity jurisdiction under 28 U.S.C. § 1332, the parties must be diverse, and

the amount in controversy must exceed $75,000.00, exclusive of interest and costs. 28 U.S.C. §

1332; Gebbia v. Wal-Mart Stores, Inc., 233 F.3d 880, 882 (5th Cir. 2000). Plaintiffs’ Original

Petition states that it seeks monetary relief over $1,000,000. As such, Defendant satisfied this

Court’s amount in controversy requirement for federal jurisdiction.

    C. This Removal is Procedurally Correct

         20.   UUIC received notice of this lawsuit on September 3, 2019 when UUIC was

served. Thus, UUIC is filing this Notice within the 30-day time period required by 28 U.S.C. §

1446(b).


7328506v2
00520.689
       Case 4:19-cv-03817 Document 1 Filed on 10/03/19 in TXSD Page 4 of 6



        21.      Venue is proper in this District and Division under 28 U.S.C. §1446(a) because i)

this District and Division include the county in which the state action has been pending, and ii) a

substantial part of the events giving rise to Plaintiffs’ claims allegedly occurred in this District

and Division.

        22.      Pursuant to 28 U.S.C. §1446(a), all pleadings, process, orders, and all other filings

in the state court action are attached to this Notice.

        23.      Promptly after UUIC files this Notice of Removal, written notice of the filing will

be given to Plaintiffs pursuant to 28 U.S.C. §1446(d).

        24.      Promptly after UUIC files this Notice of Removal, a true and correct copy of

same will be filed with the Clerk of the Harris County District Court pursuant to 28 U.S.C.

§1446(d).

        25.      Based upon the foregoing, the exhibits submitted in support of this removal, and

other documents filed contemporaneously with this Notice of Removal, Defendant Universal

Underwriters Insurance Company hereby removes this case to this Court for trial and

determination.




7328506v2
00520.689
       Case 4:19-cv-03817 Document 1 Filed on 10/03/19 in TXSD Page 5 of 6



                                     Respectfully submitted,

                                     THOMPSON, COE, COUSINS & IRONS, L.L.P.

                                     By: /s/George Arnold
                                         George H. Arnold – Attorney in Charge
                                         State Bar No. 00783559
                                         Raymond M. Kutch
                                         State Bar No. 24072195
                                         One Riverway, Suite 1400
                                         Houston, Texas 77056
                                         Telephone: (713) 403-8210
                                         Facsimile: (713) 403-8299
                                         garnold@thompsoncoe.com
                                         rkutch@thompsoncoe.com

                                     ATTORNEYS FOR DEFENDANT
                                     UNIVERSAL UNDERWRITERS INS. CO.




7328506v2
00520.689
       Case 4:19-cv-03817 Document 1 Filed on 10/03/19 in TXSD Page 6 of 6



                              CERTIFICATE OF SERVICE

      This is to certify that on October 3, 2019, a true and correct copy of the foregoing
document was delivered to all counsel of record in accordance with the Federal Rules of Civil
Procedure as follows:

Shields Legal Group, P.C.
James D. Shields
Jennifer S. Stoddard
Bart F. Higgins
16301 Quorum Drive, Suite 250B
Addison, Texas 75001

E-mail: jshields@shieldslegal.com
        jstoddard@shieldslegal.com
        bhiggins@shieldslegal.com

Attorneys for Plaintiffs

                                                  /s/ George Arnold
                                                  George Arnold




7328506v2
00520.689
